de GRAFFENRIED, J.
In this case the court, at the Avritten request of the plaintiff, charged the jury that: “A common carrier of passengers, by street car, owes to its passengers the duty to exercise the highest degree of care, skill, and diligence known to very careful, skillful diligent persons engaged in like business, consistent Avith the practical operation of the business.”
This charge correctly states the laiv.—Alabama Great Southern Railroad Co. v. Robinson, 183 Ala. 265, 62 South. 813.
2. The other questions presented by this record Avere determined adversely to appellant in the case of Birmingham Railway, Light & Power Co. v. Lena E. Scisson, 186 Ala. 70, 65 South. 332.
There is no error in the record, and the judgment of the court below is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.